

EXHIBIT 10(ll)
DARDEN RESTAURANTS, INC.
2002 STOCK INCENTIVE PLAN

FY ________ PERFORMANCE STOCK UNIT AWARD AGREEMENT
(United States)
This Performance Stock Unit Award Agreement (the “Agreement”) is between Darden
Restaurants, Inc., a Florida corporation (the “Company” or “Corporation”), and
you, a person notified by the Company, and identified in the Company’s records,
as the recipient of an Award of Performance Stock Units during the Company’s
fiscal year _____. This Agreement is effective as of the date of grant
communicated to you and set forth in the Company’s records (the “Grant Date”).
The Company wishes to award to you Performance Stock Units representing the
opportunity to earn a cash payment in lieu of the Company’s Common Stock,
subject to the terms and conditions set forth in this Agreement, in order to
carry out the purpose of the Company’s 2002 Stock Incentive Plan (the “Plan”).
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:
1.Award of Performance Stock Units.
The Company hereby grants to you, effective as of the Grant Date, an Award of
Performance Stock Units for that number of Performance Stock Units communicated
to you and set forth in the Company’s records (the “PSUs”), on the terms and
conditions set forth in such communication, this Agreement and the Plan.
2.    Rights with Respect to the PSUs.
The PSUs granted hereunder do not and shall not give you any of the rights and
privileges of a shareholder of Common Stock. Your rights with respect to the
PSUs shall remain forfeitable at all times prior to the date or dates on which
such rights become vested, and the restrictions with respect to the PSUs lapse,
in accordance with Sections 3 or 4 hereof. Your right to receive cash payments
with respect to the PSUs is more particularly described in Section 7 hereof.    
3.    Vesting.
(a)    Subject to the terms and conditions of this Agreement, the PSUs shall
vest, and the restrictions with respect to the PSUs shall lapse, on the date and
in the amount set forth in this Agreement if you remain continuously employed by
the Company or an Affiliate of the Company until the date you become vested in
accordance with the terms and conditions of this Agreement.
(b)    One hundred percent (100%) of the total number of PSUs shall be targeted
for vesting on the vesting date communicated to you and set forth in the
Company’s records (the “Vesting Date”).

 

--------------------------------------------------------------------------------



(c)    The number of PSUs in which you actually vest, if any, following the end
of the three fiscal years preceding the Vesting Date (the “Performance Period”)
shall be determined by multiplying the PSUs by the Vesting Percentage,
calculated as set forth in Exhibit A to this Agreement, and may range from zero
to one hundred sixty-five percent (165%) of the PSUs.
(d)    The calculations under this Section 3 shall be made on or before the
Vesting Date and any vesting resulting from such calculations shall be effective
as of the Vesting Date. Any PSUs that do not vest on the Vesting Date pursuant
to the terms of Section 3 or 4 shall be immediately and irrevocably forfeited,
including the right to receive cash payments pursuant to Section 7 hereof, as of
the Vesting Date.
(e)    The Committee administering the Plan shall have the authority to make any
determinations regarding questions arising from the application of the
provisions of this Section 3, which determination shall be final, conclusive and
binding on you and the Company.
4.    Forfeiture; Early Vesting.
(a)    If you cease to be employed by the Company or an Affiliate of the Company
prior to the vesting or forfeiture of the PSUs pursuant to Section 3 hereof,
your rights to all of the PSUs shall be immediately and irrevocably forfeited,
including the right to receive cash payments pursuant to Section 7 hereof,
except that:
(i)    If you retire on or after age 65 with five years of service with the
Company or an Affiliate of the Company (pursuant to the method for crediting
service under the Darden Savings Plan) (“Normal Retirement”) prior to the
vesting or forfeiture of the PSUs pursuant to Section 3 hereof, you shall become
immediately and unconditionally vested in all of the PSUs. The restrictions with
respect to such vested PSUs shall lapse, and the Vesting Percentage shall be the
amount determined pursuant to Section 3(c).
(ii)    If you retire on or after age 55 with ten years of service with the
Company or an Affiliate of the Company (pursuant to the method for crediting
service under the Darden Savings Plan) (“Early Retirement”) prior to the vesting
or forfeiture of the PSUs pursuant to Section 3 hereof, you shall become
immediately and unconditionally vested in a pro rata portion of the PSUs based
on your period of employment between the Grant Date and the date of your Early
Retirement hereunder. The restrictions with respect to such vested PSUs shall
lapse, and the Vesting Percentage shall be the amount determined pursuant to
Section 3(c).
(iii)    If your age and service with the Company or an Affiliate of the Company
(pursuant to the method for crediting service under the Darden Savings Plan) is
equal to or greater than 70 on the date your employment is involuntarily
terminated without Cause (as defined below) (“Involuntary Termination”) prior to
the vesting or forfeiture of the PSUs pursuant to Section 3 hereof, you shall
become






--------------------------------------------------------------------------------



immediately and unconditionally vested in a pro rata portion of the PSUs based
on your period of employment between the Grant Date and the date of your
Involuntary Termination hereunder. The restrictions with respect to such vested
PSUs shall lapse, and the Vesting Percentage shall be the amount determined
pursuant to Section 3(c).
(iv)    If you die prior to the vesting or forfeiture of the PSUs pursuant to
Section 3, you shall become immediately and unconditionally vested in all of the
PSUs. The restrictions with respect to such PSUs shall lapse and the Vesting
Percentage shall be one hundred percent (100%).
(v)    If you become Disabled (as defined below) prior to the vesting or
forfeiture of the PSUs pursuant to Section 3 hereof, you shall become
immediately and unconditionally vested in a pro rata portion of the PSUs based
on your period of employment between the Grant Date and the date of your
Disability hereunder. The restrictions with respect to such vested PSUs shall
lapse, and the Vesting Percentage shall be the amount determined pursuant to
Section 3(c). For purposes of this Agreement, “Disabled” or “Disability” means
you have a disability due to illness or injury which is expected to be permanent
in nature and which prevents you from performing the material duties required by
your regular occupation, all as determined by the Committee administering the
Plan.
(b)    If you are an executive officer of the Company and filing reports with
the Securities and Exchange Commission pursuant to Section 16 of the Securities
Exchange Act of 1934, as amended, then this PSU Award has been awarded subject
to the Darden Restaurants, Inc. Management and Professional Incentive Plan (the
“MIP”), and this PSU Award shall be cancelled, forfeited and returned to the
Company unless all of the requirements set forth in the MIP for the year to
which the grant of this PSU Award relates are satisfied.
(c)    Your employment may be terminated for “Cause” if the Committee
administering the Plan, after you shall have been afforded a reasonable
opportunity to appear in person together with counsel before the Committee and
to present such evidence as you deem appropriate, determines that Cause exists.
For purposes of this Agreement, “Cause” means (i) an act or acts of fraud or
misappropriation on your part which result in or are intended to result in your
personal enrichment at the expense of the Corporation and which constitute a
criminal offense under State or Federal laws or (ii) conviction of a felony.
5.    Restriction on Transfer.
None of the PSUs may be sold, assigned, transferred, pledged, attached or
otherwise encumbered, and no attempt to transfer the PSUs, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to the PSUs.








--------------------------------------------------------------------------------



6.    Financial Restatements.
This Section 6 only applies to you if at any time you were or are designated as
an officer-level employee in the Company payroll system with the Peoplesoft
identifier “OFC” or its equivalent. Notwithstanding the provisions of Sections
3, 4, and 7 of this Agreement, if (a) the Company is required to restate its
financial statements due to fraud and (b) the Committee administering the Plan
determines that you have knowingly participated in such fraud, then the
Committee may, in its sole and absolute discretion, at any time within two years
following such restatement, require you to, and you shall immediately upon
notice of such Committee determination, return to the Company any cash payments
received by you or your personal representative under this Agreement during the
period commencing two years before the beginning of the restated financial
period and ending on the date of such Committee determination. In addition, all
of you rights to PSUs that are not vested on the date that the Committee makes
such determination shall be immediately and irrevocably forfeited.
Notwithstanding anything to the contrary in this Section 6, the Committee shall
have the authority and discretion to make any determination regarding the
specific implementation of this Section 6 with respect to you.
7.    Payment of PSUs.
(a)    Except as described in Section 4(a)(iv) (when PSUs vest as a result of
your death), the Company shall make a cash payment to you promptly after the
Vesting Date in an amount equal to the Fair Market Value of one share of Common
Stock for each vested PSU (as adjusted by the Vested Percentage), subject to the
payment of applicable withholding taxes pursuant to Section 9 hereof; provided,
however, that any distribution to any “specified employee,” as determined in
accordance with procedures adopted by the Company that reflect the requirements
of Code Section 409A(a)(2)(B)(i) (and any applicable guidance thereunder), that
constitutes “deferred compensation” under Code Section 409A and is on account of
such employee’s separation from service shall be made as soon as practicable
after the first day of the seventh month following such separation from service
(or, if earlier, the date of the specified employee’s death). The Company will
pay the Fair Market Value of any fractional share of Common Stock relating to
any vested PSU. In the event of your death after your retirement or termination
of employment and before payment, the amount otherwise payable under this
Section 7(a) shall be paid to your beneficiary or, if none, your estate as soon
as practicable after your death.
(b)    If the PSUs vest as a result of your death, your beneficiary or, if none,
your estate shall be paid as soon as practicable after your death the amount
described in Section 7(a) above. No transfer by will or the applicable laws of
descent and distribution of any PSUs which vest by reason of your death shall be
effective to bind the Company unless the Committee administering the Plan shall
have been furnished with written notice of such transfer and a copy of the will
or such other evidence as the Committee may deem necessary to establish the
validity of the transfer.
(c)    On the date amounts under this Section 7 are paid to you (or your
beneficiary or, if none, your estate in the event of your death after having
vested in PSUs), the Company shall also make a cash payment to you equal to the
amount of cash dividends that the






--------------------------------------------------------------------------------



Company paid per share of Common Stock to holders generally during the
Performance Period, multiplied by (i) the number of PSUs and (ii) the Vesting
Percentage, without interest, and less any tax withholding amount applicable to
such payment. To the extent that the PSUs relating to the Performance Period are
forfeited prior to vesting, such cash payment shall also be forfeited. If the
PSUs vest as a result of your death, the Company shall make a cash payment to
your beneficiary or, if none, your estate equivalent to the cash dividends that
the Company paid per share of Common Stock to holders generally from the Grant
Date to the date of your death, multiplied by the number of PSUs.
8.    Adjustments.
In the event that the Committee administering the Plan shall determine that any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to purchase shares or other
securities of the Company or other similar corporate transaction or event
affects the Common Stock such that an adjustment of the PSUs is determined by
the Committee administering the Plan to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Agreement, then the Committee shall, in such manner as
it may deem equitable, in its sole discretion, adjust any or all of the number
and type of shares subject to the PSUs.
9.    Taxes.
(a)    You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the PSUs, the receipt of
cash payments pursuant to Section 7 hereof, the vesting of the PSUs and the
receipt of cash upon the vesting of the PSUs, and any other matters related to
this Agreement. In order to comply with all applicable federal, state, local or
foreign income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are your sole and absolute
responsibility, are withheld or collected from you.
(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, you may elect to satisfy any
applicable tax withholding obligations arising from the vesting of the PSUs and
the corresponding receipt of cash by (i) delivering cash (including check,
draft, money order or wire transfer made payable to the order of the Company),
(ii)  delivering to the Company shares of Common Stock having a Fair Market
Value equal to the amount of such taxes, or (iii) having the Company withhold a
portion of the cash payment otherwise to be delivered pursuant to Section 7.
Your election must be made on or before the date that the amount of tax to be
withheld is determined.
11.    Restrictive Covenants.
(a)    Non-Disclosure.






--------------------------------------------------------------------------------



(i)    During the course of your employment, before and after the execution of
this Agreement, and as consideration for the restrictive covenants entered into
by you herein, you have received and will continue to receive some or all of the
Company’s various Trade Secrets (as defined under applicable law) and
confidential or proprietary information, which includes the following whether in
physical or electronic form: (1) data and compilations of data related to
Business Opportunities, (2) computer software, hardware, network and internet
technology utilized, modified or enhanced by the Company or by employee in
furtherance of employee’s duties with the Company; (3) compilations of data
concerning Company products, services, customers, and end users including but
not limited to compilations concerning projected sales, new project timelines,
inventory reports, sales, and cost and expense reports; (4) compilations of
information about the Company’s employees and independent contracting
consultants; (5) the Company’s financial information, including, without
limitation, amounts charged to customers and amounts charged to the Company by
its vendors, suppliers, and service providers; (6) proposals submitted to the
Company’s customers, potential customers, wholesalers, distributors, vendors,
suppliers and service providers; (7) the Company’s marketing strategies and
compilations of marketing data; (8) compilations of data or information
concerning, and communications and agreements with, vendors, suppliers and
licensors to the Company and other sources of technology, products, services or
components used in the Company’s business; (9) the Company’s research and
development records and data; and, (10) any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential (“Confidential Information”). “Business Opportunities” means all
ideas, concepts or information received or developed (in whatever form) by
employee concerning any business, transaction or potential transaction that
constitutes or may constitute an opportunity for the Company to earn a fee or
income, specifically including those relationships that were initiated,
nourished or developed at the Company’s expense. Confidential Information does
not include data or information: (1) which has been voluntarily disclosed to the
public by the Company, except where such public disclosure has been made by you
without authorization from the Company; (2) which has been independently
developed and disclosed by others; or (3) which has otherwise entered the public
domain through lawful means.
(ii)    All Confidential Information, Trade Secrets, and all physical and
electronic embodiments thereof are confidential and are and will remain the sole
and exclusive property of the Company. During the term of employment and for a
period of five (5) years following the termination of your employment with the
Company for any reason, with or without cause, and upon the initiative of either
you or the Company, you agree that you shall protect any such Confidential
Information and Trade Secrets and shall not, except in connection with the
performance of your remaining duties for the Company, use, disclose or otherwise
copy, reproduce, distribute or otherwise disseminate any such Confidential
Information or Trade Secrets, or any physical or electronic embodiments thereof,
to any third party.






--------------------------------------------------------------------------------



Provided, however, that you may make disclosures required by a valid order or
subpoena issued by a court or administrative agency of competent jurisdiction,
in which event you will promptly notify the Company of such order or subpoena to
provide the Company an opportunity to protect its interests.
(iii)    Upon request by the Company and, in any event, upon termination of the
your employment with the Company for any reason, you will promptly deliver to
the Company (within twenty-four (24) hours) all property belonging to the
Company, including but without limitation, all Confidential Information, Trade
Secrets and all electronic and physical embodiments thereof, all Company files,
customer lists, management reports, memoranda, research, Company forms,
financial data and reports and other documents (including but not limited to all
such data and documents in electronic form) supplied to or created by you in
connection with your employment with the Company (including all copies of the
foregoing) in your possession or control, and all of the Company’s equipment and
other materials in your possession or control. You agree to allow the Company,
at its request, to verify return of Company property and documents and
information and/or permanent deletion of the same, through inspection of
personal computers, personal storage media, third party websites, third party
e-mail systems, personal digital assistant devices, cell phones and/or social
networking sites on which Company information was stored during your employment
with the Company.
(iv)    Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or your duties under the applicable
law relating to Trade Secrets.
(b)    Non-Competition. You agree that, while employed by the Company and for a
period of twenty-four (24) months following the termination of your employment
with the Company for any reason, with or without cause, whether upon the
initiative of either you or the Company (the “Restricted Period”), you will not
provide or perform the same or substantially similar services, that you provided
to the Company, on behalf of any Direct Competitor, directly (i.e., as an
officer or employee) or indirectly (i.e., as an independent contractor,
consultant, advisor, board member, agent, shareholder, investor, joint venturer,
or partner), anywhere within the United States of America (the “Territory”).
“Direct Competitor” means any individual, partnership, corporation, limited
liability company, association, or other group, however organized, who competes
with the Company in the full service restaurant business.
(i)    If you are a resident of California and subject to its laws, the
restrictions set forth in paragraph (b) above shall not apply to you.
(ii)    Nothing in this provision shall divest you from the right to acquire as
a passive investor (with no involvement in the operations or management of the
business) up to 1% of any class of securities which is: (i) issued by any Direct
Competitor, and (ii) publicly traded on a national securities exchange or
over-the-counter market.






--------------------------------------------------------------------------------



(c)    Non-Solicitation. You agree that you shall not at any time during your
employment and during the Restricted Period, on behalf of yourself or any other
Person, directly or by assisting others, solicit, induce, encourage or cause any
of the Company’s vendors, suppliers, licensees, or other Persons with whom the
Company has a contractual relationship and with whom you have had Material
Contact during the last two years of your employment, to cease doing business
with the Company or to do business with a Direct Competitor. “Material Contact”
means contact between you and a Person: (1) with whom or which you dealt on
behalf of the Company; (2) whose dealings with the Company were coordinated or
supervised by you; (3) about whom you obtained Confidential Information in the
ordinary course of business as a result of your association with the Company; or
(4) who receives products or services authorized by the Company, the sale or
provision of which results or resulted in compensation, commission, or earnings
for you within two years prior to the date of the termination of your employment
with the Company. “Person” means any individual, firm, partnership, association,
corporation, limited liability entity, trust, venture or other business
organization, entity or enterprise.
(d)    Non-Recruitment. You agree that during the course of employment and
during the Restricted Period, you will not, on behalf of yourself or any other
Person, directly or by assisting others, solicit, induce, persuade, or
encourage, or attempt to solicit, induce, persuade, or encourage, any individual
employed by the Company, with whom you have worked, to terminate such employee’s
position with the Company, whether or not such employee is a full-time or
temporary employee of the Company and whether or not such employment is pursuant
to a written agreement, for a determined period, or at will. The provision of
this paragraph shall only apply to those individuals employed by the Company at
the time of solicitation or attempted solicitation. If you are a resident of
California and subject to its laws, the restrictions set forth in paragraph (c)
above and this paragraph (d) shall be limited to apply only where Employee uses
or discloses Confidential Information or Trade Secrets when engaging in the
restricted activities.
(e)    Acknowledgements. You acknowledge that the Company is in the business of
marketing, developing and establishing its restaurant brands and concepts on a
nationwide basis and that the Company makes substantial investments and has
established substantial goodwill associated with its restaurant brands and
concepts, supplier relationships and marketing programs throughout the United
States. You therefore acknowledge that the Territory in which the Company’s
Business is conducted is, at the very least, throughout the United States. You
further acknowledge and agree that it is fair and reasonable for the Company to
take steps to protect its Confidential Information, Trade Secrets, good will,
business relationships, employees, economic advantages, and/or other legitimate
business interests from the risk of misappropriation of or harm to its
Confidential Information, Trade Secrets, good will, business relationships,
employees, economic advantages, and/or other legitimate business interests. You
acknowledge that the consideration, including this Award Agreement, continued
employment, specialized training, and the Confidential Information and Trade
Secrets provided to you, gives rise to the Company’s interest in restraining you
from competing with the Company and that any limitations as to time, geographic
scope and scope of activity to be restrained are reasonable and do not impose a
greater restraint






--------------------------------------------------------------------------------



than is necessary to protect Company’s Confidential Information, Trade Secrets,
good will, business relationships, employees, economic advantages, and/or other
legitimate business interests, and will not prevent you from earning a
livelihood.
(f)    Survival of Covenants. The provisions and restrictive covenants in this
Section of this Agreement shall survive the expiration or termination of this
Agreement for any reason. You agree not to challenge the enforceability or scope
of the provisions and restrictive covenants in this Section. You further agree
to notify all future persons, or businesses, with which you become affiliated or
employed by, of the provisions and restrictions set forth in this Section, prior
to the commencement of any such affiliation or employment.
(g)    Injunctive Relief. You acknowledge that if you breach or threaten to
breach any of the provisions of this Agreement, your actions will cause
irreparable harm and damage to the Company which cannot be compensated by
damages alone. Accordingly, if you breach or threaten to breach any of the
provisions of this Agreement, the Company shall be entitled to injunctive
relief, in addition to any other rights or remedies the Company may have. You
hereby waive the requirement for a bond by the Company as a condition to seeking
injunctive relief. The existence of any claim or cause of action by you against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of your agreements under
this Agreement.
(h)    Forfeiture. In the event that you violate the terms of this Section, you
understand and agree that in addition to the Company’s rights to obtain
injunctive relief and damages for such violation, any and all rights to any
award under this Agreement, whether vested or unvested, shall be forfeited and
extinguished.
12.    General Provisions.
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest. To the extent that any Award granted by the Company is
subject to Code Section 409A, such Award shall be subject to terms and
conditions that comply with the requirements of Code Section 409A to avoid
adverse tax consequences under Code Section 409A.
(b)    No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or any Affiliate of the Company. In addition, the Company or an Affiliate of the
Company may at any time dismiss you from employment, free from any liability or
any claim under this Agreement, unless otherwise expressly provided in this
Agreement.






--------------------------------------------------------------------------------



(c)    Reservation of Shares. The Company shall at all times prior to the
vesting of the PSUs reserve and keep available such number of shares of Common
Stock as will be sufficient to satisfy the requirements of this Agreement.
(d)    Securities Matters. The Company shall not be required to deliver any
shares of Common Stock until the requirements of any federal or state securities
or other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.
(e)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(f)    Arbitration. Except for injunctive relief as set forth herein, the
parties agree that any dispute between the parties regarding this Agreement
shall be submitted to binding arbitration in Orlando, Florida pursuant to the
Darden dispute resolution program.
(g)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida (without giving effect to the
conflict of law principles thereof). Employee agrees that the state and federal
courts of Florida shall have jurisdiction over any litigation between you and
the Company regarding this Agreement, and you expressly submit to the exclusive
jurisdiction and venue of the federal and state courts sitting in Orange County,
Florida.
(h)    Notices. You should send all written notices regarding this Agreement or
the Plan to the Company at the following address:
Darden Restaurants, Inc.
Supervisor, Stock Compensation Plans
1000 Darden Center Drive
Orlando, FL 32837
(i)    Award Agreement and Related Documents. This PSU Agreement shall have no
force or effect unless you have been notified by the Company, and identified in
the Company’s records, as the recipient of a PSU grant. YOU MUST REVIEW AND
ACKNOWLEDGE ACCEPTANCE OF THE TERMS OF THIS AGREEMENT, INCLUDING SPECIFICALLY
THE RESTRICTIVE COVENANTS, BY EXECUTING THIS AGREEMENT ELECTRONICALLY VIA YOUR
ESTABLISHED ACCOUNT ON THE MORGAN STANLEY SMITH BARNEY WEBSITE WITHIN 60 DAYS OF
THE DATE OF GRANT; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, AT ITS DISCRETION,
EXTEND THIS DATE. FAILURE TO ACCEPT THE REFERENCED TERMS AND TO EXCUTE THIS
AGREEMENT ELECTRONICALLY WILL PRECLUDE YOU FROM RECEIVING YOUR PSU GRANT. In
connection with your PSU grant and this Award Agreement, the following
additional documents were made available to you electronically, and paper copies






--------------------------------------------------------------------------------



are available on request directed to the Company’s Compensation Department: (i)
the Plan; and (ii) a Prospectus relating to the Plan.










--------------------------------------------------------------------------------




FY15 PSU AWARD AGREEMENT – EXHIBIT A
VESTING OF PERFORMANCE STOCK UNITS


The PSUs that shall vest, if any, following the end of the Performance Period
shall be determined by multiplying the number of PSUs granted by the “Final
Vesting Percentage,” as determined below, provided that the maximum Final
Vesting Percentage for the Performance Period shall be 165%.
The PSU Achievement percentage for each of the three fiscal years covered by the
Performance Period shall be determined by Sales, weighted 50%, and Free Cash
Flow, weighted 50% with the specific Sales and Free Cash Flow targets set by the
Committee each year. Free Cash Flow (FCF) is defined as operating cash flow (net
income plus depreciation plus change in working capital plus non-cash items,
including but not limited to stock compensation and asset write-downs, less
capital expenditures).
The Final Vesting Percentages shall be determined according to the following
grid:
PSU Rating
Preliminary Vesting Percentage
TSR Adjustment
Final
Vesting Percentage
0
0%
0.9
0.0%
1.0
0.0%
1.1
0.0%
0.5
25%
0.9
22.5%
1.0
25.0%
1.1
27.5%
1.0
50%
0.9
45.0%
1.0
50.0%
1.1
55.0%
1.4
100%
0.9
90.0%
1.0
100.0%
1.1
110.0%
1.6
125%
0.9
112.5%
1.0
125.0%
1.1
137.5%
1.8 or Greater
150%
0.9
135.0%
1.0
150.0%
1.1
165.0%



The Preliminary Vesting Percentage Average shall be a simple average of the PSU
Achievement percentages for the three fiscal years covered by the Performance
Period.
As demonstrated above, at the end of the Performance Period, the Preliminary
Vesting Percentage shall be increased or decreased by a maximum of 10% based on
Darden’s total shareholder return (TSR) performance relative to the S&P 500 to
calculate the Final Vesting Percentage as follows:

A-1
 

--------------------------------------------------------------------------------




•
If, over the three-year performance period, Darden’s TSR is at or above the 75th
percentile of the S&P 500, then the Final Vesting Percentage shall be calculated
as the Preliminary Vesting Percentage multiplied by 1.10.

•
If, over the three-year performance period, Darden’s TSR is at or below the 25th
percentile of the S&P 500, then the Final Vesting Percentage shall be calculated
as the Preliminary Vesting Percentage multiplied by 0.90.

•
If, over the three-year performance period, Darden’s TSR is above the 25th
percentile and below the 75th percentile of the S&P 500, then the Final Vesting
Percentage shall be calculated as the Preliminary Vesting Percentage multiplied
by 1.0.



TSR performance shall be determined by the average TSR for the S&P 500 over the
first month and the last month in the 3-year performance period.
The MIP Ratings and Vesting Percentages shall be as determined by the Committee
in its discretion.
The number of PSUs that vest pursuant to the Final Vesting Percentage shall be
rounded to the nearest whole number, with 0.5% being rounded up.



A-1
 